COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-10-040-CV
 
 
JIM SHAW, DEFENDANT-SURETY                                          APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
           FROM
THE 371ST DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------




In this bond
forfeiture case, Appellant Jim Shaw, Defendant-Surety attempts to appeal from
the trial court=s judgment signed October 16, 2009. See Tex.
Code Crim. Proc. Ann. arts. 44.42, 44.44 (Vernon 2006) (providing that bond
forfeitures are appealable according to the appellate rules governing civil
appeals).  Shaw timely filed a motion for
new trial, so his notice of appeal was due January 14, 2010.  See Tex. R. App. P. 26.1(a)(1).  However, he did not file his notice of appeal
until February 3, 2010.  The times for filing a notice of appeal are mandatory
and jurisdictional, and absent a timely filed notice of appeal or extension
request, we must dismiss the appeal.  See
Tex. R. App. P. 25.1(b), 26.1, 26.3; Verburgt v. Dorner, 959 S.W.2d 615,
617 (Tex. 1997).         On February 10, 2010, we
notified Shaw that his appeal was subject to dismissal for want of jurisdiction
unless, by February 22, 2010, he or any party desiring to continue the appeal
filed a response showing grounds for continuing the appeal.  See Tex. R. App. P. 42.3(a),
44.3.  No response has been filed.
Therefore, we dismiss this appeal for want of jurisdiction.  See Tex. R. App. P. 42.3(a), 43.2(f).
 
PER CURIAM
PANEL: 
MCCOY, LIVINGSTON, and MEIER, JJ.
DELIVERED: March 25, 2010
 




[1]See Tex. R. App. P. 47.4.